DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2021 was filed after the mailing date of the application on 6/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “is arranged close to a port of the outlet channel” in claim 1 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the Thus, as used to qualify the arrangement and alignment of the port, this term renders the same indeterminate and the claim indefinite with regard to the scope of protection sought thereby. 
The term “a first thick wall” in claim 1 is a relative term which renders the claim indefinite. The term “thick” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, as used to qualify the arrangement and alignment of the wall, this term renders the same indeterminate and the claim indefinite with regard to the scope of protection sought thereby. 
The term “a flat surface” in claims 3 and 10 is a relative term which renders the claim indefinite. The term “flat” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, as used to qualify the arrangement and alignment of the accumulator, this term renders the same indeterminate and the claim indefinite with regard to the scope of protection sought thereby. 
The term “a second thick wall” in claims 3, 8 and 11 is a relative term which renders the claim indefinite. The term “thick” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, as used to qualify the arrangement and alignment of the wall, this term renders the same indeterminate and the claim indefinite with regard to the scope of protection sought thereby.
Claims 3, 8 and 11 recites “a wall thickness of the first thick wall portion and a wall thickness of the second thick wall portion are not less than a wall thickness of a rest portion of the housing” which renders the claim because it is unclear as to what is intended by wall thickness. Further, applicant’s specification has not provided a quantifiable means for ascertaining the thickness of the walls. Additionally, it is unclear what is meant by “rest portion of the housing” and where this “rest portion” is located within the housing. Clarity advised.  This ambiguity renders the claim indefinite.  For the purpose of this examination, since there is no way of determining what are the metes and bounds of the claim, as best understood, if the prior art comprises the claimed structure, it will be presumed the structure can have different thicknesses. 
Claims 2, 4-7, 9-10 and 12 are rejected based on dependency from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Seno et al (JP 2008151420, as cited by applicant).
Regarding claim 1, Seno teaches an accumulator (7), comprising a housing, a filter (47, 48) being arranged in the housing (7a, 7b, 7c), wherein, the housing comprises a first sub-housing (7a) and a second sub-housing (7b, 7c), an accommodating cavity (between 45 and 46, below 46) is provided in the housing, the first sub-housing and the second sub-housing are sealedly fixed (Fig. 2) to form the accommodating cavity, the filter is arranged in the accommodating cavity (between 45 and 45), the housing is provided with a first wall portion (wall of 7b, 7c), the first wall portion is located in the second sub-housing (7b, 7c), an inlet channel (channel with 7b around 38) and an outlet channel (38) are provided in the first wall portion, one end of the inlet channel is in communication with the accommodating cavity (cavity below 46), and another end of the inlet channel is in communication with an exterior of the housing (via 37), one end of the outlet channel is in communication with the accommodating cavity through the filter (47 and 48), and another end of the outlet channel is in communication with the exterior of the housing (6, 36), and a port (opening 7b around 38) of the inlet channel in communication with the exterior of the housing is arranged to a port (opening 38) of the outlet channel in communication with the exterior of the housing (Fig. 2).
Regarding claim 2, Seno teaches the inlet channel comprises a first sub-channel and a second sub-channel (46 and the channel with 7b around 38 are considered two parts), a part of one end of the first sub-channel located in an outer wall of the housing is functioned as an inlet of the accumulator (paragraph 0054, Fig. 2), another end of the first sub-channel is in communication with one end of the second sub-channel (paragraph 0054), another end of the second sub-channel is in communication with the accommodating cavity (paragraph 0054), a support (45, 46) is arranged on one end of the outlet channel close to the accommodating cavity, and the filter is fixedly installed with the outlet channel through the support (Fig 2).
Regarding claims 3 and 11, in view of the indefiniteness, Seno teaches the accumulator is of a structure (Fig. 2), the housing is further provided with a second wall portion (wall is 7a), the second wall portion is located in the first sub-housing (Fig. 2), a wall thickness of the first wall portion and a wall thickness of the second wall portion are not less than a wall thickness of a rest portion of the housing (Fig. 2), a first adapter seat (66) is arranged in the second wall portion, the first adapter seat is provided with a first external connecting port (opening of 66), the second wall portion is provided with an adapter channel (62), and the first external connecting port is in communication with the adapter channel (Fig. 9).
Allowable Subject Matter
Claims 4-10, 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, Seno teaches the housing is provided with a first matching portion (area with 34), a second matching portion (area with 36) and a recess (20a), wherein the first matching portion is located in the first sub-housing (one of ordinary skill in the art would recognize 7a is capable of extending and including the area with 34), the second matching portion is located in the second sub-housing (Fig. 2), the first matching portion, the second matching portion and the recess are located on a same side of the housing (Fig. 2), and the recess is located between the first matching portion and the second matching portion (Fig. 2) in contrast to the claimed invention of one end of the adapter channel is located in the first matching portion, and one end of the inlet channel and one end of the outlet channel are located in the second matching portion. 
Regarding claim 5, Kozinski (US 5505060) teaches a heat exchange device (Figs. 1-2), comprising a heat exchange core body (12) and the accumulator (26, corresponds to 7 of Seno) wherein, the heat exchange core body comprises a plurality of mutually stacked plates (33), a plurality of channels (flow through 33, Fig. 4) are formed between the mutually stacked plates, wherein a part of the plurality of channels are formed as a first fluid channel (upward flow, Fig. 4), another part of the plurality of channels are formed as a second fluid channel (2nd upward flow, Fig. 4), a partition plate (28a) is further arranged in the heat exchange core body, the first fluid channel is divided into a first section and a second section by the partition plate (flows illustrated in Fig. 4), the first section comprises a first fluid collecting channel and a second fluid collecting channel (upward and downward flow, Fig. 4) in contrast to the claimed invention of the second section comprises a third fluid collecting channel and a fourth fluid collecting channel, the second fluid collecting channel is in communication with the inlet channel, and the outlet channel is in communication with the third fluid collecting channel through a pipeline.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763